The Court

entered the following decree:
“And now, to wit, this eighth day of June, in the year of our Lord one thousand eight hundred and thirty-three, this cause coming on to be heard in the presence of counsel on both sides, learned in the law; and the record and proceedings of the court below, and the errors assigned, having been seen and considered, It is ordered, adjudged and decreed by the court here that the judgment of the late Supreme Court be in all things affirmed; and that the plaintiff in Error pay the costs of this appeal, and that the record be remanded to the court below.”